Title: To George Washington from Benjamin Palmer, 29 September 1789
From: Palmer, Benjamin
To: Washington, George


          
            [29 September 1789]
          
          The Petition of Benjamin Palmer Most humbly Sheweth.
          That your Petitioner lived on Minefords Island commonly called City Island in the State of New York in the beginning of the War between Great Britain and those States and your Petitioner with all his Family were taken Prisoners by the British

who used us very Ill. And then ordered us off my Plantation which I then had on said Island down to New York where I have continued with my Family ever since—The case of their using me so ill was on Account of sending a Letter to General How the Commander of the British Army in Vindication of and setting forth the just Case of the people of this Country had to oppose the King’s orders—A copy of said Letter I wish to lay before your Excellency with the proceedings our people made to take away my Lands from me after they had got quiet possession of those States with several other copies of Letters of consequence, which your Petitioner has a great desire that your Excellency will take some suitable time to peruse them. And your Petitioner as in duty Bound will ever pray &c.
          
            Benjn Palmer
          
        